UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 11/30 Date of reporting period: 05/31/2017 The following N-CSR relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR will be filed for any series with a different fiscal year end, as appropriate. Dreyfus MLP Fund Dreyfus Select Managers Small Cap Value Fund Dreyfus U.S. Equity Fund Global Stock Fund International Stock Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus MLP Fund SEMIANNUAL REPORT May 31, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 7 Statement of Securities Sold Short 9 Statement of Forward Foreign Currency Exchange Contracts 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 15 Notes to Financial Statements 19 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus MLP Fund The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this semiannual report for Dreyfus MLP Fund, covering the six-month period from December 1, 2016 through May 31, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks advanced solidly, but higher-quality bonds produced more mildly positive returns over the reporting period amid heightened market volatility stemming from various economic and political developments. Equity markets reached a series of new highs in the wake of the November 2016 election’s unexpected outcome as investors revised their expectations for U.S. fiscal, regulatory, and tax policies, and the rally continued in December. Generally strong economic data and better-than-expected corporate earnings continued to support stock prices over the first five months of 2017. In the bond market, yields of U.S. government securities moved higher and prices fell early in the reporting period in anticipation of higher short-term U.S. interest rates and more stimulative fiscal policies, but they recouped previous losses when political uncertainty caused some of those expectations to moderate. In contrast, lower rated corporate-backed bonds advanced steadily in a more business-friendly market environment. Some asset classes and industry groups seem likely to benefit from a changing economic and geopolitical landscape, while others probably will face challenges as conditions evolve. Consequently, selectivity may be key to investment success in the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation June 15, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period from December 1, 2016 through May 31, 2017, as provided by portfolio managers Robert A. Nicholson and Zev D. Nijensohn of The Boston Company Asset Management, Sub-Investment Adviser Market and Fund Performance Overview For the six-month period ended May 31, 2017, Dreyfus MLP Fund’s Class A shares produced a total return of -1.52%, Class C shares returned -1.88%, Class I shares returned -1.40%, and Class Y shares returned -1.40%. 1 In comparison, the fund’s benchmark, the Alerian MLP Total Return Index (the “Index”) produced a total return of 2.28% for the same period. 2 Energy-related stocks generally lagged broader U.S. stock market averages in an environment of high oil-and-gas inventories and falling commodity prices. The fund underperformed its benchmark, mainly due to its emphasis on higher-quality energy infrastructure MLPs which stand to benefit from increased oil and natural gas production volumes. The Fund’s Investment Approach The fund seeks total return consisting of capital appreciation and income. To pursue its goal, the fund invests in master limited partnerships (MLPs) that own and operate assets that are used in the energy sector, including assets used in gathering, processing, storing, or transporting oil and gas, refined products, coal, electricity or alternative fuels, or that provide energy-related equipment or services. The fund intends to concentrate its investments, under normal circumstances, in the energy sector, primarily investing in “midstream” energy infrastructure MLPs. The fund may utilize leverage through borrowings, short sales, or derivative instruments. We employ a bottom-up fundamental and event-driven process to select MLP investments, in which we evaluate both fundamental drivers and financial structure drivers to identify catalysts that can impact cash flow growth and valuation throughout the MLP lifecycle. Energy-Related Stocks Trailed Broad Market Averages U.S. stocks rallied strongly in December 2016 in anticipation of lower corporate taxes, reduced regulatory constraints on businesses, and increased infrastructure spending. The rally at the time was led by financial stocks, information technology firms, and many of the more economically sensitive companies in the industrials and materials sectors. Equities continued to gain value over the first five months of 2017, with better-than-expected corporate earnings and encouraging economic data driving several broad U.S. market indices to record highs. While the market’s advance slowed in the spring, most broad stock market indices ended the reporting period with solid gains. Energy-related stocks, including midstream energy infrastructure MLPs, fared well in December 2016 in anticipation of reduced regulatory burdens and stronger economic 3 DISCUSSION OF FUND PERFORMANCE (continued) growth, but they largely sat out the market rally over the first five months of 2017. Despite solid production volumes from domestic shale oil-and-gas projects, energy infrastructure MLPs were caught in the downdraft affecting most energy-related companies. Investors grew increasingly concerned about a glut of supply and high oil-and-gas inventory levels that put downward pressure on energy prices. High Quality and Production Volume Bias Dampened Relative Results The fund’s returns compared to the Index were constrained, in part, by its security selection strategy, which focused on higher-quality MLPs serving shale oil-and-gas projects in the Permian, Delaware, Marcellus, and Utica Basins. Projects in these areas typically involve lower production costs and higher profit margins than projects seeking to tap into lower-quality reserves. Despite these structural advantages and a generally favorable outlook for U.S. onshore energy production, the fund’s holdings did not keep pace with the Index. Disappointments during the reporting period included a midstream natural gas and natural gas services provider that came to market with a large equity offering to finance a new pipeline. While the new pipeline should prove beneficial over the long term, investors reacted negatively to the dilution of their shares during the construction process. In addition, a leading pipeline operator in the Permian Basin underperformed when oil prices moderated and competitive pressures intensified. The fund achieved better results from a liquefied natural gas (LNG) export facility operator that remained ahead of schedule and budget for the phased rollout of two facilities. An Appalachian midstream energy company reported better-than-expected earnings and benefited from a competitor’s initial public offering. At times during the reporting period, the fund employed equity derivatives to establish certain positions and manage risks. A Positive Outlook for Energy Infrastructure MLPs Despite recent weakness in the energy sector, we remain optimistic about the prospects for the master limited partnerships in which the fund invests. The Organization of the Petroleum Exporting Countries (OPEC) has maintained caps on production volumes in an attempt to boost energy-related commodity prices, the new U.S. presidential administration has reduced certain regulatory burdens and has indicated that it will open formerly restricted areas to exploration and production, and domestic hydraulic fracturing projects have solidified their status as the primary source of energy supply growth for the next several years. In this constructive market environment, we believe that well-positioned oil-and-gas pipelines, natural gas processing, storage facilities, and other midstream energy infrastructure 4 assets will benefit from the normalization of inventory levels as demand outstrips supply. We have continued to focus on individual MLPs with high-quality assets, strong management teams and leverage to take advantage of expanding U.S. hydrocarbon production. June 15, 2017 Master Limited Partnership (MLP) investments involve risks that differ from investments in common stock, including risks related to limited control and limited rights to vote on matters affecting the MLP, risks related to potential conflicts of interest between the MLP and the MLP’s general partner, cash flow risks, dilution risks, and risks related to the general partner’s right to require unit-holders to sell their common units at an undesirable time or price. Under normal circumstances, the fund concentrates its investments in the energy sector, focusing on energy infrastructure MLPs, and may, therefore, be more susceptible to the risks affecting such sector and MLPs. In addition, the fund’s performance may be more vulnerable to changes in the market value than more broadly diversified funds. Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Because the fund’s investments are concentrated in the energy and related sectors, the value of its shares will be affected by factors particular to those sectors and may fluctuate more widely than that of a fund which invests in a broad range of industries. The market value of these securities may be affected by numerous factors, including events occurring in nature, inflationary pressures, and domestic and international politics. Interest rates, commodity prices, economic, tax, energy developments, and government regulations may affect supply and demand dynamics and the share prices of companies in the sector. Securities of companies within specific energy sectors can perform differently from the overall market. This may be due to changes in such things as the regulatory or competitive environment or to changes in investor perceptions regarding a sector. Because the fund may allocate relatively more assets to certain energy sectors than others, the fund’s performance may be more sensitive to developments that affect those sectors emphasized by the fund. Small and midsized companies carry additional risks because their earnings and revenues tend to be less predictable, and their share prices more volatile, than those of larger, more established companies. MLP tax risk will depend on the MLPs being treated as partnerships for U.S. federal income tax purposes. Partnerships do not pay U.S. federal income tax at the partnership level. Rather, each partner is allocated a share of the partnership’s income, gains, losses, deductions, and expenses. A change in current tax law, or a change in the business of a given MLP, could result in an MLP being treated as a corporation for U.S. federal income tax purposes, which would result in the MLP being required to pay U.S. federal income tax (as well as state and local income taxes) on its taxable income. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through May 1, 2018, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 Source: Lipper — The Alerian MLP Total Return Index is the leading gauge of energy master limited partnerships (MLPs). The float-adjusted, capitalization-weighted index is disseminated in real time on a total-return basis. Investors cannot invest directly in any index. 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus MLP Fund from December 1, 2016 to May 31, 2017. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2017 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2017 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of 1.79% for Class A, 2.54% for Class C, 1.54% for Class I and 1.55% for Class Y, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2017 (Unaudited) Common Stocks - 18.8% Shares Value ($) Energy - 18.8% Cheniere Energy 37,773 a 1,840,301 Kinder Morgan 88,276 b 1,656,058 Kinder Morgan Canada 86,288 a,c 1,027,778 Targa Resources 37,524 1,723,477 Williams Cos. 13,155 376,233 Total Common Stocks (cost $7,066,216) Master Limited Partnerships - 76.8% Energy - 73.1% Cheniere Energy Partners LP 32,189 b 1,034,876 Cone Midstream Partners LP 139,395 b 2,959,356 Dominion Energy Midstream Partners LP 11,878 340,305 Energy Transfer Equity LP 56,922 969,951 Energy Transfer Partners LP 105,355 2,292,525 EnLink Midstream Partners LP 133,953 2,273,182 Enterprise Products Partners LP 63,034 b 1,689,942 MPLX LP 73,845 2,440,577 Phillips 66 Partners LP 7,403 366,597 Plains All American Pipeline LP 100,427 b 2,659,307 Rice Midstream Partners LP 109,533 b 2,684,654 Sprague Resources LP 16,140 410,763 TransMontaigne Partners LP 35,462 1,473,446 Western Gas Equity Partners LP 29,173 1,265,816 Western Gas Partners LP 28,405 1,583,011 Williams Partners LP 35,502 1,390,613 Materials - 1.7% Westlake Chemical Partners LP 23,901 Utilities - 2.0% Suburban Propane Partners LP 29,814 Total Master Limited Partnerships (cost $25,618,764) 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Options Purchased - .0% Number of Contracts Value ($) Call Options - .0% Enterprise Products Partners (cost $137,988) 4,462 Total Investments (cost $32,822,968) 95.6% Cash and Receivables (Net) 4.4% Net Assets 100.0% LP—Limited Partnership a Non-income producing security. b Held by a broker as collateral for open short positions. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2017, these securities were valued at $1,027,778 or 2.91% of net assets. Portfolio Summary (Unaudited) † Value (%) Energy 91.9 Utilities 2.0 Materials 1.7 Options Purchased .0 † Based on net assets. See notes to financial statements. 8 STATEMENT OF SECURITIES SOLD SHORT May 31, 2017 (Unaudited) Common Stocks - 2.0% Shares Value ($) Energy - 2.0% Enbridge (proceeds $739,827) 17,953 Master Limited Partnerships - 1.0% Energy - 1.0% Enbridge Energy Partners LP (proceeds $367,907) 21,216 Total Securities Sold Short (proceeds $1,107,734) LP—Limited Partnership Portfolio Summary (Unaudited) † Value (%) Energy 3.0 † Based on net assets. See notes to financial statements. 9 STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS May 31, 2017 (Unaudited) Forward Foreign Currency Exchange Contracts Foreign Currency Amounts Proceeds ($) Value ($) Unrealized Appreciation ($) Sales: Northern Trust Bank Canadian Dollar, Expiring 6/2/2017 2,144,469 1,592,185 1,587,496 4,689 Gross Unrealized Appreciation See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES May 31, 2017 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 32,822,968 33,753,289 Cash 2,517,978 Receivable for investment securities sold 1,579,577 Receivable from brokers for proceeds on securities sold short—Note 4 1,107,734 Due from broker 217,600 Receivable for shares of Common Stock subscribed 26,488 Unrealized appreciation on forward foreign currency exchange contracts—See Statement of Forward Foreign Currency Exchange Contracts—Note 4 4,689 Dividends receivable 1,382 Prepaid expenses 48,465 39,257,202 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 24,164 Payable for investment securities purchased 2,753,135 Securities sold short, at value (proceeds $1,107,734)—See Statement of Securities Sold Short—Note 4 1,042,707 Payable for dividends on securities sold short 7,985 Payable for shares of Common Stock redeemed 909 Accrued expenses 105,871 3,934,771 Net Assets ($) 35,322,431 Composition of Net Assets ($): Paid-in capital 41,515,488 Accumulated investment (loss)—net (610,750) Accumulated net realized gain (loss) on investments (6,595,193) Accumulated net unrealized appreciation (depreciation) on investments, options transactions, securities sold short and foreign currency transactions 1,012,886 Net Assets ($) 35,322,431 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 4,348,714 750,708 10,591,822 19,631,187 Shares Outstanding 501,382 87,993 1,214,502 2,250,373 Net Asset Value Per Share ($) See notes to financial statements. 11 STATEMENT OF OPERATIONS Six Months Ended May 31, 2017 (Unaudited) Investment Income ($): Income: Distributions from Master Limited Partnerships 871,357 Less return of capital on distributions from Master Limited Partnerships (871,357) Cash dividends: Unaffiliated issuers 110,825 Affiliated issuers 2,580 Total Income 113,405 Expenses: Management fee—Note 3(a) 172,460 Professional fees 63,555 Dividends on securities sold short 43,642 Registration fees 34,775 Shareholder servicing costs—Note 3(c) 14,288 Custodian fees—Note 3(c) 6,931 Interest on securities sold short 5,978 Prospectus and shareholders’ reports 4,754 Distribution fees—Note 3(b) 2,943 Directors’ fees and expenses—Note 3(d) 2,035 Interest expense—Note 2 645 Loan commitment fees—Note 2 483 Miscellaneous 8,823 Total Expenses, before income taxes 361,312 Less—reduction in expenses due to undertaking—Note 3(a) (85,479) Less—reduction in fees due to earnings credits—Note 3(c) (33) Net Expenses, before income taxes 275,800 Income Taxes - Investment (Loss)—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions: Long transactions 939,394 Short sale transactions (126,275) Net realized gain (loss) on options transactions (305,295) Net realized gain (loss) on forward foreign currency exchange contracts (7,920) Net Realized Gain (Loss) 499,904 Net unrealized appreciation (depreciation) on investments and foreign currency transactions (1,465,742) Net unrealized appreciation (depreciation) on options transactions 30,904 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 4,689 Net unrealized appreciation (depreciation) on securities sold short 18,242 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2017 (Unaudited) Year Ended November 30, 2016 Operations ($): Investment (loss)—net (162,395) (285,810) Net realized gain (loss) on investments 499,904 (5,146,658) Net unrealized appreciation (depreciation) on investments (1,411,907) 8,982,740 Net Increase (Decrease) in Net Assets Resulting from Operations 3,550,272 Distributions to Shareholders from ($): Tax return of capital: Class A (143,007) (225,659) Class C (24,830) (38,663) Class I (382,516) (441,075) Class Y (541,239) (486,339) Total Distributions Capital Stock Transactions ($): Net proceeds from shares sold: Class A 139,188 307,449 Class C 63,600 3,341 Class I 4,905,076 3,245,963 Class Y 12,448,206 1,180,582 Distributions reinvested: Class A 15,764 15,491 Class C 1,630 343 Class I 150,495 57,751 Class Y 64,984 32,856 Cost of shares redeemed: Class A (20,118) (113,672) Class I (3,738,022) (2,242,742) Class Y (570,379) (997,906) Increase (Decrease) in Net Assets from Capital Stock Transactions 13,460,424 1,489,456 Total Increase (Decrease) in Net Assets 11,294,434 3,847,992 Net Assets ($): Beginning of Period 24,027,997 20,180,005 End of Period 35,322,431 24,027,997 Accumulated investment (loss)—net (610,750) (448,355) 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended May 31, 2017 (Unaudited) Year Ended November 30, 2016 Capital Share Transactions (Shares): Class A Shares sold 15,057 38,096 Shares issued for distributions reinvested 1,692 1,826 Shares redeemed (2,160) (14,381) Net Increase (Decrease) in Shares Outstanding 14,589 25,541 Class C Shares sold 6,808 380 Shares issued for distributions reinvested 177 41 Net Increase (Decrease) in Shares Outstanding 6,985 421 Class I a Shares sold 519,292 401,634 Shares issued for distributions reinvested 16,085 6,700 Shares redeemed (407,121) (271,437) Net Increase (Decrease) in Shares Outstanding 128,256 136,897 Class Y a Shares sold 1,320,927 160,249 Shares issued for distributions reinvested 6,932 3,848 Shares redeemed (61,876) (112,438) Net Increase (Decrease) in Shares Outstanding 1,265,983 51,659 a During the period ended May 31, 2017, 13,311 Class Y shares representing $122,151 were exchanged for 13,311 Class I shares. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during the period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Class A Shares Six Months Ended May 31, 2017 Year Ended November 30, (Unaudited) 2016 2015 a Per Share Data ($): Net asset value, beginning of period 9.08 8.32 12.50 Investment Operations: Investment (loss)—net b (.05) (.13) (.08) Net realized and unrealized gain (loss) on investments (.07) 1.37 (4.00) Total from Investment Operations (.12) 1.24 (4.08) Distributions: Tax return of capital (.29) (.48) (.10) Net asset value, end of period 8.67 9.08 8.32 Total Return (%) c (1.52) d 15.53 (32.66) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.26 e 3.24 3.47 e Ratio of net expenses to average net assets 1.79 e 2.12 2.03 e Ratio of net investment (loss) to average net assets (1.13) e (1.58) (1.38) e Portfolio Turnover Rate 58.84 d 111.44 57.76 d Net Assets, end of period ($ x 1,000) 4,349 4,420 3,836 a From April 30, 2015 (commencement of operations) to November 30, 2015. b Based on average shares outstanding. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 15 FINANCIAL HIGHLIGHTS (continued) Class C Shares Six Months Ended May 31, 2017 Year Ended November 30, (Unaudited) 2016 2015 a Per Share Data ($): Net asset value, beginning of period 8.97 8.28 12.50 Investment Operations: Investment (loss)—net b (.09) (.19) (.13) Net realized and unrealized gain (loss) on investments (.06) 1.36 (3.99) Total from Investment Operations (.15) 1.17 (4.12) Distributions: Tax return of capital (.29) (.48) (.10) Net asset value, end of period 8.53 8.97 8.28 Total Return (%) c (1.88) d 14.74 (32.98) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 3.01 e 4.00 4.22 e Ratio of net expenses to average net assets 2.54 e 2.87 2.76 e Ratio of net investment (loss) to average net assets (1.88) e (2.32) (2.16) e Portfolio Turnover Rate 58.84 d 111.44 57.76 d Net Assets, end of period ($ x 1,000) 751 727 667 a From April 30, 2015 (commencement of operations) to November 30, 2015. b Based on average shares outstanding. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 16 Class I Shares Six Months Ended May 31, 2017 Year Ended November 30, (Unaudited) 2016 2015 a Per Share Data ($): Net asset value, beginning of period 9.12 8.33 12.50 Investment Operations: Investment (loss)—net b (.04) (.11) (.07) Net realized and unrealized gain (loss) on investments (.07) 1.38 (4.00) Total from Investment Operations (.11) 1.27 (4.07) Distributions: Tax return of capital (.29) (.48) (.10) Net asset value, end of period 8.72 9.12 8.33 Total Return (%) (1.40) c 15.88 (32.58) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.08 d 3.00 3.21 d Ratio of net expenses to average net assets 1.54 d 1.88 1.77 d Ratio of net investment (loss) to average net assets (.88) d (1.34) (1.16) d Portfolio Turnover Rate 58.84 c 111.44 57.76 c Net Assets, end of period ($ x 1,000) 10,592 9,905 7,907 a From April 30, 2015 (commencement of operations) to November 30, 2015. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 17 FINANCIAL HIGHLIGHTS (continued) Class Y Shares Six Months Ended May 31, 2017 Year Ended November 30, (Unaudited) 2016 2015 a Per Share Data ($): Net asset value, beginning of period 9.12 8.33 12.50 Investment Operations: Investment (loss)—net b (.04) (.11) (.07) Net realized and unrealized gain (loss) on investments (.07) 1.38 (4.00) Total from Investment Operations (.11) 1.27 (4.07) Distributions: (.29) Tax return of capital (.48) (.10) Net asset value, end of period 8.72 9.12 8.33 Total Return (%) (1.40) c 15.88 (32.58) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.02 d 2.94 3.20 d Ratio of net expenses to average net assets 1.55 d 1.86 1.76 d Ratio of net investment (loss) to average net assets (.89) d (1.32) (1.15) d Portfolio Turnover Rate 58.84 c 111.44 57.76 c Net Assets, end of period ($ x 1,000) 19,631 8,977 7,769 a From April 30, 2015 (commencement of operations) to November 30, 2015. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus MLP Fund (the “fund”) is a separate non-diversified series of Strategic Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund’s investment objective is to seek total return, consisting of capital appreciation and income. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. The Boston Company Asset Management, LLC (“TBCAM”), a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. Effective March 31, 2017, the fund authorized the issuance of Class T shares, but, as of the date of this report, the fund did not offer Class T shares for purchase. The fund’s authorized shares were increased from 400 million to 500 million and 100 million Class T shares were authorized. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C, Class I, Class T and Class Y. Class A and Class T shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of May 31, 2017, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 320,000 Class A, 80,000 Class C, 800,000 Class I and 800,000 Class Y shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 20 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Forward foreign currency exchange contracts (“forward contracts”) are value at the forward rate and are categorized within Level 2 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 5,596,069 — — Equity Securities - Foreign Common Stocks † 1,027,778 — — Master Limited Partnerships † 27,120,518 — — Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — 4,689 — Options Purchased 8,924 — — 22 Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Liabilities ($) Securities Sold Short: Equity Securities - Domestic Common Stocks ††† (691,370) — — Master Limited Partnerships †† (351,337) — — † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. ††† See Statement of Securities Sold Short for additional detailed categorizations. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended May 31, 2017 were as follows: 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Affiliated Investment Company Value 11/30/2016 ($) Purchases ($) Sales ($) Value 5/31/2017 ($) Net Assets (%) Dreyfus Institutional Preferred Government Plus Money Market Fund 369,901 16,921,164 17,291,065 — — (e) Risk: The fund invests primarily in Master Limited Partnerships (“MLPs”). MLPs and MLP-related investments comprise a minimum of 80% of investable assets of the fund. The majority of MLPs operate in the energy and/or natural resources sector. MLPs are generally organized under state law as limited partnerships or limited liability companies. An MLP consists of at least one general partner and one or more limited partners. The general partner controls the operations and management of the MLP and has an ownership stake in the MLP. The limited partners, through their ownership of limited partner interests, contribute capital to the entity, have a limited role in the operation and management of the entity and receive cash distributions. MLPs are subject to certain risks, such as supply and demand risk, depletion and exploration risk, commodity pricing risk, acquisition risk, and the risk associated with the hazards inherent in midstream energy industry activities. A substantial portion of the cash flow received by the fund is derived from investments in equity securities of MLPs. The amount of cash that MLPs have available for distributions, and the tax character of such distributions, are dependent upon the amount of cash generated by the MLP’s operations. (f) Distributions to shareholders: The fund currently anticipates making quarterly distributions to its shareholders of substantially all of the fund’s distributable cash flow received as cash distributions from MLPs, interest payments received on debt securities owned by the fund, and other payments on or derived from securities owned by the fund. The fund intends to pay out a consistent dividend that over time approximates the distributions received from the fund’s portfolio investments based on, among other considerations, distributions the fund actually receives from portfolio investments and estimated future cash flows. Because the fund’s policy will be to pay consistent dividends based on estimated income from investments and future cash flows, the fund’s dividends may exceed the amount the fund actually receives from its portfolio investments. 24 The fund’s distributions will be treated for U.S. federal income tax purposes as (i) first, taxable dividends to the extent of a shareholder’s allocable share of the fund’s earnings and profits, (ii) second, taxable returns of capital to the extent of a shareholder’s tax basis in their shares of the fund (for the portion of those distributions that exceed the fund’s earnings and profits) and (iii) third, taxable gains (for the balance of those distributions). Dividend income will be treated as “qualified dividends” for federal income tax purposes, subject to favorable capital gain tax rates, provided that certain requirements are met. Unlike a regulated investment company under Sub-Chapter M of the Internal Revenue Code, the fund will not be able to pass-through the character of its recognized net capital gain by paying “capital gain dividends.” Cash distributions from an MLP to the fund that exceed the fund’s allocable share of such MLP’s net taxable income will reduce the fund’s adjusted tax basis in the equity securities of the MLP. (g) Return of capital estimates: Distributions received from the fund’s investments in MLPs generally are comprised of income and return of capital. The fund records investment income and return of capital based on estimates made at the time such distributions are received. Such estimates are based on historical information available from each MLP and other industry sources. These estimates may subsequently be revised based on information received from MLPs after the tax reporting periods are concluded. During the period ended May 31, 2017, fund distributions are expected to be comprised of 100% return of capital and are recorded as such. (h) Federal income taxes: The fund is treated as a regular corporation for U.S. federal and state income tax purposes, and will pay federal and state income tax on its taxable income. Currently, the maximum marginal regular federal income tax rate for a corporation is 35%. The fund may be subject to a 20% alternative minimum tax on its federal alternative minimum taxable income to the extent that its alternative minimum tax exceeds its regular federal income tax. The fund is currently using an estimated rate of 34% for federal income tax and 2% for state and local tax, net of federal tax benefit. The fund invests primarily in MLPs, which generally are intended to be treated as partnerships for federal income tax purposes. As a partner in the MLPs, the fund must report its allocable share of the MLPs’ taxable income or loss in computing the fund’s taxable income or loss, regardless of the extent (if any) to which the MLPs make distributions. The fund’s income tax expense or benefit is included in the Statement of Operations based on the components of income or gains (losses) to which 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) such expense or benefit relates. Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes. Such temporary differences are principally: (i) taxes on unrealized gains (losses), which are attributable to the temporary difference between fair market value and tax basis, (ii) the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting and income tax purposes and (iii) the net deferred tax benefit of accumulated net operating losses and capital loss carryforwards. During the period ended May 31, 2017, the fund had no income tax expense or benefit. The fund recognizes the tax benefits of uncertain tax positions only when the position is “more likely than not” to be sustained upon examination by the tax authorities based on the technical merits of the tax position. The fund’s policy is to record interest and penalties on uncertain tax positions as part of tax expense. As of May 31, 2017, the fund had no uncertain tax positions. Deferred tax assets and liabilities are measured using effective tax rates expected to apply to taxable income in the years such temporary differences are realized or otherwise settled. To the extent the fund has a deferred tax asset, consideration is given to whether or not a valuation allowance is required. A valuation allowance is required if, based on the evaluation criterion provided by ASC 740, it is more-likely-than-not that some portion or the entire deferred tax asset will not be realized. The factors considered in assessing the fund’s valuation allowance are the nature, frequency and severity of current and cumulative losses, forecasts of future profitability, the duration of the statutory carryforward periods and the associated risks that operating and capital loss carryforwards may expire unused. At May 31, 2017, the components of the fund’s deferred tax assets and liabilities were as follows: Deferred tax assets: Net operating loss carryforwards $ Capital loss carryforwards (2,378,603) Deferred tax liabilities: Unrealized gains on investment securities Total deferred tax assets, before valuation allowance (2,587,691) Valuation allowance Net deferred tax assets, after valuation allowance $ 0 26 Unexpected significant decreases in cash distributions from the fund’s MLP investments or significant declines in the fair value of its investments may change the fund’s assessment regarding the recoverability of its deferred tax assets and may result in a valuation allowance. If a valuation allowance is required to reduce any deferred tax asset in the future, it could have a material impact on the fund’s net asset value and results of operations. At May 31, 2017, the valuation allowance for deferred tax assets was deemed necessary because Dreyfus believes it is more-likely-than-not that the fund will not be able to recognize deferred tax assets through future taxable income. Net operating loss carryforwards and capital loss carryforwards are available to offset future taxable income. The fund has a net operating loss carryforward of $1,431,291 of which $241,634 will expire in 2035 and $1,189,657 will expire in 2036. The fund also has a capital loss carryforward of $7,107,133 of which $1,677,996 will expire in 2020 and $5,429,137 will expire in 2021. The fund may rely, to some extent, on information provided by the MLPs, which may not be available on a timely basis, to estimate taxable income allocable to MLP shares held in its portfolio, and to estimate its associated deferred tax liability or assets. Such estimates are made in good faith. From time to time, as new information becomes available, the fund may modify its estimates or assumptions regarding its tax liability or asset. The fund files income tax returns in the U.S. federal jurisdiction and various states. The fund has reviewed all major jurisdictions and concluded that there is no significant impact on the fund’s net assets and no tax liability resulting from unrecognized tax benefits or expenses relating to uncertain tax positions expected to be taken on its tax returns. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in an $810 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended May 31, 2017 was approximately $71,400 with a related weighted average annualized interest rate of 1.81%. 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of 1.00% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from December 1, 2016 through March 31, 2018, to waive receipt of its fees and/or assume the expenses of the fund, so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, dividend and interest expense on securities sold short, taxes, such as deferred tax expenses, interest expense, commitment fees on borrowings, brokerage commissions and extraordinary expenses) exceed 1.25% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $85,479 during the period ended May 31, 2017. Pursuant to a sub-investment advisory agreement between Dreyfus and TBCAM, TBCAM serves as the fund’s sub-investment adviser responsible for the day-to-day management of the fund’s portfolio. Dreyfus pays TBCAM a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Dreyfus has obtained an exemptive order from the SEC (the “Order”), upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more sub-investment advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder approval. The Order also allows the fund to disclose the sub-investment advisory fee paid by Dreyfus to any unaffiliated sub-investment adviser in the aggregate with other unaffiliated sub-investment advisers in documents filed with the SEC and provided to shareholders. In addition, pursuant to the Order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a sub-investment adviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-investment adviser and recommend the hiring, termination, and replacement of any sub-investment adviser to the Board. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the 28 period ended May 31, 2017, Class C shares were charged $2,943 pursuant to the Distribution Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended May 31, 2017 , Class A and Class C shares were charged $5,712 and $981, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended May 31, 2017, the fund was charged $860 for transfer agency services and $33 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were offset by earnings credits of $33. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended May 31, 2017, the fund was charged $6,931 pursuant to the custody agreement. During the period ended May 31, 2017, the fund was charged $5,791 for services performed by the Chief Compliance Officer and his staff. The components of “Due from The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $31,173, Distribution Plan fees $494, Shareholder Services Plan fees $1,111, custodian fees $5,627, Chief Compliance Officer fees $4,826 and 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) transfer agency fees $278, which are offset against an expense reimbursement currently in effect in the amount of $19,345. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities and securities sold short, excluding short-term securities, forward contracts and options transactions, during the period ended May 31, 2017 were as follows: Purchases ($) Sales ($) Long transactions 31,035,089 19,358,430 Short sale transactions 4,350,821 3,274,871 Total 35,385,910 22,633,301 Short Sales: The fund is engaged in short-selling which obligates the fund to replace the security borrowed by purchasing the security at current market value. The fund incurs a loss if the price of the security increases between the date of the short sale and the date on which the fund replaces the borrowed security. The fund realizes a gain if the price of the security declines between those dates. Until the fund replaces the borrowed security, the fund will maintain daily a segregated account with a broker or custodian of permissible liquid assets sufficient to cover its short positions. Securities Sold Short at May 31, 2017 and their related market values and proceeds, are set forth in the Statement of Securities Sold Short. The fund is liable for any dividends payable on securities while those securities are in a short position. Dividends declared on short positions are recorded on the ex-dividend date and recorded as an expense in the Statement of Operations. The fund is charged a securities loan fee in connection with short sale transactions which is recorded as interest on securities sold short in the Statement of Operations. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its OTC derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the 30 counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Each type of derivative instrument that was held by the fund during the period ended May 31, 2017 is discussed below. Options Transactions : The fund purchases and writes (sells) put and call options to hedge against changes in or as a substitute for an investment. The fund is subject to market risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. At May 31, 2017, there were no written options outstanding. 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. Forward contracts open at May 31, 2017 are set forth in the Statement of Forward Foreign Currency Exchange Contracts. The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of May 31, 2017 is shown below: Derivative Assets ($) Derivative Liabilities ($) Equity risk 8,924 1 Equity risk - Foreign exchange risk 4,689 2 Foreign exchange risk - Gross fair value of derivative contracts 13,613 - Statement of Assets and Liabilities location: 1 Options purchased are included in Investments in securities—Unaffiliated issuers, at value. 2 Unrealized appreciation (depreciation) on forward foreign currency exchange contracts. 32 The effect of derivative instruments in the Statement of Operations during the period ended May 31, 2017 is shown below: Amount of realized gain (loss) on derivatives recognized in income ($) Underlying risk Options Transactions 1 Forward Contracts 2 Total Equity (305,295) - (305,295) Foreign exchange - (7,920) (7,920) Total Change in unrealized appreciation (depreciation) on derivatives recognized in income ($) Underlying risk Options Transactions 3 Forward Contracts 4 Total Equity 30,904 - 30,904 Foreign exchange - 4,689 4,689 Total 30,904 4,689 35,593 Statement of Operations location: 1 Net realized gain (loss) on options transactions. 2 Net realized gain (loss) on forward foreign currency exchange contracts. 3 Net unrealized appreciation (depreciation) on options transactions. 4 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. The provisions of ASC Topic 210 “Disclosures about Offsetting Assets and Liabilities” require disclosure on the offsetting of financial assets and liabilities. These disclosures are required for certain investments, including derivative financial instruments subject to Master Agreements which are eligible for offsetting in the Statement of Assets and Liabilities and require the fund to disclose both gross and net information with respect to such investments. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to Master Agreements in the Statement of Assets and Liabilities. At May 31, 2017, derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Liabilities ($) Options 8,924 - Forward contracts 4,689 - Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities 13,613 - Derivatives not subject to Master Agreements (8,924) - Total gross amount of assets and liabilities subject to Master Agreements 4,689 - 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following table presents derivative assets net of amounts available for offsetting under Master Agreements and net of related collateral received or pledged, if any, as of May 31, 2017: Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount of Counterparty Assets ($) 1 for Offset ($) Received ($) Assets ($) Northern Trust Bank 4,689 - - 4,689 1 Absent a default event or early termination, OTC derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. The following summarizes the average market value of derivatives outstanding during the period ended May 31, 2017 : Average Market Value ($) Equity options contracts 66,439 Forward contracts 166,982 At May 31, 2017, accumulated net unrealized appreciation on investments was $930,321, consisting of $2,346,812 gross unrealized appreciation and $1,416,491 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 34 NOTES 35 NOTES 36 NOTES 37 For More Information Dreyfus MLP Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Sub-Investment Adviser The Boston Company Asset Management LLC BNY Mellon Center One Boston Place Boston, MA 02108 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: Class A: DMFAX Class C: DMFCX Class I: DMFIX Class Y: DMFYX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 4009SA0517 Dreyfus Select Managers Small Cap Value Fund SEMIANNUAL REPORT May 31, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 23 Notes to Financial Statements 27 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus Select Managers Small Cap Value Fund The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Select Managers Small Cap Value Fund, covering the six-month period from December 1, 2016 through May 31, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks advanced solidly, but higher-quality bonds produced more mildly positive returns over the reporting period amid heightened market volatility stemming from various economic and political developments. Equity markets reached a series of new highs in the wake of the November 2016 election’s unexpected outcome as investors revised their expectations for U.S. fiscal, regulatory, and tax policies, and the rally continued in December. Generally strong economic data and better-than-expected corporate earnings continued to support stock prices over the first five months of 2017. In the bond market, yields of U.S. government securities moved higher and prices fell early in the reporting period in anticipation of higher short-term U.S. interest rates and more stimulative fiscal policies, but they recouped previous losses when political uncertainty caused some of those expectations to moderate. In contrast, lower rated corporate-backed bonds advanced steadily in a more business-friendly market environment. Some asset classes and industry groups seem likely to benefit from a changing economic and geopolitical landscape, while others probably will face challenges as conditions evolve. Consequently, selectivity may be key to investment success in the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation June 15, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period from December 1, 2016 through May 31, 2017, as provided by Keith L. Stransky and Robert B. Mayerick of EACM Advisors LLC, the fund’s portfolio allocation managers Market and Fund Performance Overview For the six-month period ended May 31, 2017, Dreyfus Select Managers Small Cap Value Fund’s Class A, Class C, Class I, and Class Y shares at NAV produced total returns of 3.37%, 3.03%, 3.56%, and 3.55%, respectively. 1 In comparison, the Russell 2000 ® Value Index (the “Index”), the fund’s benchmark, returned 1.15% for the same period .2 Small-cap value stocks produced mildly positive returns over the reporting period as investors turned their attention to riskier, more growth-oriented companies. The fund produced higher returns than its benchmark, primarily due to favorable market sector allocations and strong stock selections among health care companies. The Fund’s Investment Approach The fund seeks capital appreciation. To pursue its goal, the fund normally invests at least 80% of its net assets in the stocks of small-cap companies. The fund uses a “multi-manager” approach by selecting various subadvisers to manage its assets. As the fund’s portfolio allocation managers, we seek subadvisers that complement one another’s style of investing, consistent with the fund’s investment goal. We monitor and evaluate the performance of the subadvisers and will advise and recommend to Dreyfus and the fund’s board any changes to the subadvisers. The fund’s assets are currently allocated to six subadvisers, each acting independently of one another and using its own methodology to select portfolio investments. As of the end of the reporting period: approximately 7% of the fund’s assets were under the management of Thompson, Siegel, and Walmsley LLC, which employs a combination of quantitative and qualitative security selection methods based on a proprietary four-factor valuation model; approximately 24% of the fund’s assets were under the management of Walthausen & Co., LLC, which uses a proprietary valuation model to identify companies that are trading at a discount to their intrinsic values; approximately 14% of the fund’s assets were under the management of Neuberger Berman Investment Advisers LLC, which uses fundamental analysis and a bottom-up stock selection process to identify publicly traded small-cap companies selling at a material discount to their intrinsic value; approximately 15% of the fund’s assets were under the management of Kayne Anderson Rudnick Investment Management, LLC, which employs a fundamental, bottom-up, research-driven investment process in seeking to identify high-quality companies whose securities are trading at attractive valuations; approximately 25% of the fund’s assets were under the management of Channing Capital Management, LLC, which employs intensive, fundamental, bottom-up research to identify high-quality companies that represent value opportunities; and approximately 15% of the fund’s assets were allocated to Eastern Shore Capital Management, which focuses on identifying companies with quality fundamentals that are trading at attractive valuations. The percentages of the fund’s assets allocated to the various subadvisers can change over time, within ranges described in the prospectus. Post-Election Optimism Drove Markets Higher The reporting period began in the midst of a market rally as domestic and global economic growth improved, labor markets strengthened, and investors looked forward to lower corporate taxes, reduced regulatory constraints, and stimulative fiscal policies from a new U.S. presidential administration. Equities continued to gain value in early 2017, with strong corporate earnings and 3 DISCUSSION OF FUND PERFORMANCE (continued) encouraging economic data driving several broad market indices to record highs. Concerns about the new administration’s ability to implement its business-friendly policies slowed the market’s advance in the spring, but business and consumer confidence remained high. While value-oriented stocks fared well during most of 2016, they substantially lagged their more growth-oriented counterparts over the reporting period when investors shifted their focus to companies expected to benefit most from favorable economic trends. Sector Allocations Buoyed Fund Results In the aggregate, the fund benefited during the reporting period from relatively heavy exposure to the better-performing information technology sector and an underweighted position in the lagging energy sector. In addition, the fund’s subadvisers achieved particularly strong security selections in the health care sector. For example, health care facilities operator Kindred Healthcare advanced amid speculation about the sale of all or part of its business, and early-stage contract research company Charles River Laboratories International encountered greater demand for outsourced research-and-development services from medical device manufacturers. Disappointments during the reporting period were concentrated mainly in the consumer discretionary sector. Recreational products manufacturer Vista Outdoor reported higher-than-expected inventories of firearms due to slower sales, and specialty retailer Sally Beauty Holdings struggled with declining foot traffic in a generally challenging retail environment. Underweighted exposure to the top-performing utilities sector also weighed on relative performance. Adjustments to the Roster of Subadvisers Late in the reporting period, we eliminated Lombardia Capital Partners from the fund’s roster of subadvisers. Looking forward, we believe that an emphasis on high-quality, attractively priced small-cap companies with relatively little debt positions the fund to participate in the opportunities of a growing economy while providing a degree of protection against market corrections and volatility. June 15, 2017 Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The prices of small company stocks tend to be more volatile than the prices of large company stocks, mainly because these companies have less established and more volatile earnings histories. They also tend to be less liquid than larger company stocks. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through April 1, 2018, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 Source: Lipper Inc. — The Russell 2000 ® Value Index measures the performance of the small-cap value segment of the U.S. equity universe. It includes those Russell 2000 companies that are considered more value-oriented relative to the overall market as defined by Russell’s leading style methodology. The Russell 2000 ® Value Index is constructed to provide a comprehensive and unbiased barometer for the small-cap value segment. The index is completely reconstituted annually to ensure larger stocks do not distort the performance and characteristics of the true small-cap opportunity set and that the represented companies continue to reflect value characteristics. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Select Managers Small Cap Value Fund from December 1, 2016 to May 31, 2017. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2017 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2017 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of 1.27% for Class A, 2.04% for Class C, 1.00% for Class I and .94% for Class Y, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS May 31, 2017 (Unaudited) Common Stocks - 95.3% Shares Value ($) Automobiles & Components - 1.8% Dana 36,580 772,570 Dorman Products 12,560 a 1,047,504 Gentherm 21,400 a 806,780 Horizon Global 133,710 a 1,966,874 Miller Industries 38,120 975,872 Motorcar Parts of America 19,300 a 561,051 Thor Industries 51,000 4,617,030 Visteon 13,150 a 1,318,814 Winnebago Industries 120,290 2,947,105 Banks - 13.1% Bancorp 66,800 a 408,816 Bank of Hawaii 76,080 5,913,698 Bank of the Ozarks 49,665 2,195,193 BankUnited 74,113 2,457,587 Banner 117,996 6,335,205 BNC Bancorp 88,865 2,803,691 BofI Holding 24,700 a 548,340 Boston Private Financial Holdings 54,100 784,450 Brookline Bancorp 163,310 2,253,678 Bryn Mawr Bank 50,990 2,082,942 Centerstate Banks 210,181 5,052,751 City Holding 27,340 1,724,881 Columbia Banking System 20,200 741,542 Commerce Bancshares 24,242 1,297,674 Community Bank System 32,535 1,749,082 Customers Bancorp 29,690 a 829,836 Eagle Bancorp 83,896 a 4,786,267 Essent Group 94,190 a 3,416,271 First Bancorp/Southern Pines NC 16,375 454,570 First Busey 29,050 824,730 First Financial Bancorp 69,160 1,732,458 First Financial Bankshares 52,700 2,015,775 Great Southern Bancorp 35,810 1,752,900 Heartland Financial USA 44,060 1,976,091 HomeStreet 33,800 a 905,840 Huntington Bancshares 130,580 1,637,473 6 Common Stocks - 95.3% (continued) Shares Value ($) Banks - 13.1% (continued) IBERIABANK 41,540 3,206,888 Independent Bank 54,510 3,295,129 Investors Bancorp 211,810 2,802,246 Lakeland Financial 43,820 1,859,283 MB Financial 161,102 6,634,180 Nationstar Mortgage Holdings 38,800 a 633,216 NMI Holdings, Cl. A 193,440 a 2,011,776 Pinnacle Financial Partners 98,223 5,908,113 Popular 13,300 494,760 Provident Financial Services 47,915 1,118,336 Radian Group 40,400 648,824 Republic First Bancorp 35,800 a 316,830 Simmons First National, Cl. A 16,100 817,075 South State 76,848 6,386,069 Southside Bancshares 55,593 1,810,107 Stock Yards Bancorp 48,325 1,749,365 TCF Financial 95,550 1,438,983 Texas Capital Bancshares 108,094 a 7,934,100 TriCo Bancshares 61,440 2,143,027 Western Alliance Bancorp 40,315 a 1,843,202 Wintrust Financial 17,530 1,205,363 Capital Goods - 13.1% AAON 24,250 877,244 AAR 50,820 1,775,651 Aerovironment 54,150 a 1,680,816 Albany International, Cl. A 33,310 1,608,873 Allied Motion Technologies 41,408 1,042,653 American Woodmark 28,341 a 2,630,045 Apogee Enterprises 12,200 650,016 Atkore International Group 82,635 a 1,723,766 AZZ 18,985 1,029,936 Columbus McKinnon 76,460 2,136,292 DigitalGlobe 18,900 a 588,735 Dycom Industries 18,165 a 1,529,311 EMCOR Group 26,090 1,644,192 EnerSys 7,400 548,044 Engility Holdings 21,600 a 568,728 Esterline Technologies 23,440 a 2,284,228 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 95.3% (continued) Shares Value ($) Capital Goods - 13.1% (continued) FreightCar America 86,250 1,445,550 GATX 23,940 1,423,951 Graco 55,700 6,119,759 Great Lakes Dredge and Dock 375,460 a 1,558,159 H&E Equipment Services 62,230 1,237,755 Harsco 90,900 a 1,354,410 Hexcel 147,710 7,596,725 Hillenbrand 154,356 5,510,509 Houston Wire & Cable 82,830 538,395 ITT 84,100 3,196,641 John Bean Technologies 59,688 5,151,074 KBR 109,140 1,487,578 Kennametal 43,235 1,663,250 KEYW Holding 196,630 a 1,810,962 Lincoln Electric Holdings 34,420 3,076,460 Manitowoc 120,050 a 679,483 Meritor 61,610 a 959,268 Moog, Cl. A 19,340 a 1,354,574 Novanta 38,595 a 1,312,230 Ply Gem Holdings 126,460 a 2,067,621 RBC Bearings 49,200 a 4,984,944 Regal Beloit 28,500 2,257,200 Rexnord 232,959 a 5,311,465 SiteOne Landscape Supply 105,790 a 5,625,912 Snap-on 9,330 1,508,288 Spirit AeroSystems Holdings, Cl. A 30,810 1,678,837 Standex International 21,035 1,848,977 Stoneridge 119,230 a 1,843,296 Sun Hydraulics 56,950 2,436,890 Teledyne Technologies 11,740 a 1,543,927 The Greenbrier Companies 11,510 509,318 Tutor Perini 83,550 a 2,168,123 Twin Disc 32,980 a 590,342 Valmont Industries 7,400 1,083,360 Wabash National 88,320 1,765,517 Watsco 28,230 3,983,818 Commercial & Professional Services - 5.5% ABM Industries 159,078 6,846,717 8 Common Stocks - 95.3% (continued) Shares Value ($) Commercial & Professional Services - 5.5% (continued) AMN Healthcare Services 16,475 a 597,219 Casella Waste Systems, Cl. A 160,500 a 2,250,210 Clean Harbors 32,000 a 1,869,120 Covanta Holding 147,840 2,180,640 Deluxe 19,680 1,341,389 Heritage-Crystal Clean 116,170 a 1,771,593 Hertz Global Holdings 56,800 a 579,928 Interface 135,430 2,783,086 Kimball International, Cl. B 78,550 1,349,489 Matthews International, Cl. A 85,503 5,450,816 McGrath RentCorp 101,950 3,381,681 MSA Safety 87,027 7,057,890 Navigant Consulting 38,200 a 744,518 Steelcase, Cl. A 409,897 6,865,775 UniFirst 8,760 1,241,292 Viad 9,950 439,293 Consumer Durables & Apparel - 2.0% Bassett Furniture Industries 43,070 1,279,179 Carter's 16,780 1,378,645 Crocs 76,870 a 525,022 CSS Industries 44,240 1,176,342 Deckers Outdoor 26,100 a 1,810,296 M.D.C. Holdings 52,493 1,766,389 M/I Homes 78,540 a 2,214,043 Malibu Boats, Cl. A 41,485 a 1,006,011 Nautilus 47,915 a 869,657 Steven Madden 40,020 a 1,570,785 TRI Pointe Group 108,470 a 1,341,774 Unifi 76,020 a 2,139,203 Consumer Services - 1.8% Bloomin' Brands 33,600 673,008 Cheesecake Factory 94,395 5,567,417 ILG 78,370 2,111,288 Marriott Vacations Worldwide 7,835 912,934 SeaWorld Entertainment 208,220 3,716,727 Vista Outdoor 105,500 a 2,213,390 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 95.3% (continued) Shares Value ($) Diversified Financials - 3.3% Artisan Partners Asset Management, Cl. A 284,440 8,049,652 Cowen Group, Cl. A 47,350 a 712,618 Evercore Partners, Cl. A 85,266 5,781,035 FNFV Group 121,460 a 1,694,367 Green Dot, Cl. A 21,900 a 804,606 HFF, Cl. A 133,800 4,173,222 Stifel Financial 152,897 a 6,517,999 Energy - 3.2% Advanced Energy Industries 26,295 a 2,022,874 Aegean Marine Petroleum Network 48,900 224,940 Basic Energy Services 31,900 a 876,931 Callon Petroleum 256,430 a 2,902,788 Core Laboratories 41,230 4,215,355 Delek US Holdings 26,000 637,520 Era Group 128,970 a 1,084,638 Forum Energy Technologies 45,585 a 740,756 ION Geophysical 12,524 a 55,732 Laredo Petroleum 229,614 a 2,697,964 McDermott International 140,820 a 874,492 MRC Global 25,038 a 451,936 Newpark Resources 6,600 a 48,840 Oasis Petroleum 52,875 a 516,060 Oceaneering International 61,560 1,500,833 Oil States International 138,456 a 4,049,838 Overseas Shipholding Group, Cl. A 442,830 a 1,169,071 PDC Energy 12,850 a 638,131 Ring Energy 54,500 a 707,410 RSP Permian 27,467 a 977,551 TETRA Technologies 163,290 a 504,566 Exchange-Traded Funds - 1.7% iShares Russell 2000 ETF 107,488 Food & Staples Retailing - .3% Andersons 27,660 970,866 Casey's General Stores 5,600 651,784 United Natural Foods 12,600 a 503,244 10 Common Stocks - 95.3% (continued) Shares Value ($) Food, Beverage & Tobacco - 1.5% B&G Foods 50,414 2,044,288 MGP Ingredients 48,120 2,464,225 National Beverage 62,493 5,996,203 Seaboard 436 1,765,586 TreeHouse Foods 7,900 a 609,722 Health Care Equipment & Services - 3.7% Acadia Healthcare 22,800 a 942,552 Accuray 250,890 a 1,028,649 Addus HomeCare 37,520 a 1,391,992 Allscripts Healthcare Solutions 182,860 a 2,086,433 Analogic 13,700 985,030 Anika Therapeutics 78,284 a 3,622,201 AtriCure 43,400 a 906,626 BioTelemetry 21,100 a 608,735 Haemonetics 23,100 a 942,018 HealthSouth 34,260 1,553,006 Kindred Healthcare 419,293 4,109,071 LHC Group 33,220 a 1,999,844 Luminex 47,800 968,428 Molina Healthcare 38,000 a 2,453,660 Natus Medical 35,640 a 1,208,196 NuVasive 21,505 a 1,613,520 Patterson 87,950 3,883,872 Tivity Health 20,700 a 702,765 Household & Personal Products - .3% WD-40 24,080 Insurance - 3.8% American Financial Group 17,700 1,767,345 Assurant 14,410 1,411,892 Federated National Holding 26,600 418,152 First American Financial 112,076 4,877,548 Greenlight Capital Re, Cl. A 31,700 a 653,020 Horace Mann Educators 197,453 7,552,577 Maiden Holdings 51,000 538,050 MBIA 87,200 a 714,168 Navigators Group 70,630 3,743,390 Primerica 97,346 7,028,381 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 95.3% (continued) Shares Value ($) Insurance - 3.8% (continued) RLI 57,100 3,171,334 Stewart Information Services 14,400 651,456 Materials - 6.9% American Vanguard 123,480 2,080,638 Ampco-Pittsburgh 50,155 787,434 AptarGroup 20,650 1,755,457 Avery Dennison 47,450 3,998,137 Cliffs Natural Resources 188,930 a 1,112,798 Commercial Metals 83,610 1,513,341 Compass Minerals International 10,600 679,990 Crown Holdings 53,710 a 3,101,215 Eagle Materials 12,270 1,157,061 Ferro 185,110 a 3,102,444 Ferroglobe 69,800 735,692 Graphic Packaging Holding 114,470 1,546,490 Ingevity 120,209 7,100,746 Kaiser Aluminum 36,537 3,009,187 KapStone Paper and Packaging 40,610 858,089 Landec 19,430 a 272,020 Materion 47,360 1,619,712 Mercer International 162,637 1,894,721 Nevsun Resources 648,740 1,556,976 Orchids Paper Products 50,410 720,359 PolyOne 240,920 8,995,953 RPC 66,900 1,257,051 Scotts Miracle-Gro 47,869 4,145,934 Stepan 15,370 1,300,609 Summit Materials, Cl. A 46,165 a 1,239,992 Versum Materials 40,095 1,244,549 Westlake Chemical 23,230 1,427,716 Media - 1.6% Amaya 25,400 a 440,690 AMC Entertainment Holdings, Cl. A 27,800 625,500 Cinemark Holdings 129,500 5,124,315 Meredith 67,287 3,640,227 New Media Investment Group 32,841 424,634 12 Common Stocks - 95.3% (continued) Shares Value ($) Media - 1.6% (continued) TiVo 161,629 2,876,996 Pharmaceuticals, Biotechnology & Life Sciences - 3.1% ACADIA Pharmaceuticals 27,165 a 698,412 Albany Molecular Research 195,870 a 3,811,630 Cambrex 47,965 a 2,580,517 Charles River Laboratories International 110,959 a 10,213,776 Clovis Oncology 12,670 a 654,532 Esperion Therapeutics 33,500 a 1,072,670 Exact Sciences 38,230 a 1,394,248 FibroGen 23,755 a 624,757 Fluidigm 96,200 a 435,786 Impax Laboratories 43,400 a 661,850 Insmed 36,225 a 558,590 Intersect ENT 39,400 a 996,820 Kite Pharma 8,800 a 636,416 Lannett 13,300 a 267,330 Lexicon Pharmaceuticals 52,295 a 724,286 Neurocrine Biosciences 29,545 a 1,284,321 Real Estate - 4.2% Alexander & Baldwin 24,830 993,697 Columbia Property Trust 28,300 b 611,280 CoreCivic 14,400 414,000 Corporate Office Properties Trust 188,823 b 6,369,000 Equity Commonwealth 30,800 a,b 958,496 FelCor Lodging Trust 121,200 b 869,004 Gramercy Property Trust 89,578 2,647,030 Healthcare Realty Trust 183,263 b 6,095,327 Highwoods Properties 20,455 b 1,030,932 InfraREIT 33,400 b 644,286 New Senior Investment Group 53,350 b 508,959 Outfront Media 62,125 b 1,419,556 RE/MAX Holdings, Cl. A 101,450 5,392,067 Retail Opportunity Investments 53,600 b 1,059,136 Rexford Industrial Realty 72,545 b 1,976,851 Terreno Realty 84,905 2,774,695 Uniti Group 58,000 1,450,580 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 95.3% (continued) Shares Value ($) Retailing - 1.7% Barnes & Noble 35,200 235,840 Boot Barn Holdings 40,250 a 313,548 Comfort Systems USA 22,500 775,125 Express 71,470 a 554,607 Finish Line, Cl. A 29,900 421,889 FirstCash 81,000 4,345,650 JAKKS Pacific 76,660 a 321,972 New York & Co. 64,180 a 94,986 Nexeo Solutions 222,390 a 1,957,032 Office Depot 178,688 913,096 Red Robin Gourmet Burgers 7,700 a 554,978 RH 10,400 a 583,544 Sally Beauty Holdings 171,450 a 3,089,529 West Marine 58,710 577,119 Semiconductors & Semiconductor Equipment - 4.8% Cabot Microelectronics 92,660 6,994,903 CEVA 24,530 a 1,036,393 Cirrus Logic 9,348 a 616,501 Cypress Semiconductor 97,465 1,363,535 Entegris 79,315 a 1,959,081 FormFactor 68,850 a 1,012,095 Inphi 10,515 a 417,235 Integrated Device Technology 51,965 a 1,329,265 MACOM Technology Solutions Holdings 48,700 a 2,969,239 MaxLinear, Cl. A 47,325 a 1,474,174 Mellanox Technologies 46,790 a 2,222,525 Microsemi 177,184 a 8,701,506 MKS Instruments 13,590 1,110,983 Monolithic Power Systems 19,850 1,949,270 Rambus 185,980 a 2,202,003 Semtech 20,200 a 771,640 Silicon Laboratories 34,905 a 2,610,894 Veeco Instruments 61,500 a 1,934,175 Software & Services - 6.4% 8x8 70,820 a 966,693 Acxiom 79,500 a 2,082,900 American Software, Cl. A 162,300 1,743,102 14 Common Stocks - 95.3% (continued) Shares Value ($) Software & Services - 6.4% (continued) Blackbaud 9,350 773,526 Blackhawk Network Holdings 15,900 a 689,265 Booz Allen Hamilton Holdings 198,394 7,824,659 CACI International, Cl. A 5,000 a 615,500 Cass Information Systems 68,818 4,214,414 CoreLogic 70,030 a 3,032,299 Cornerstone OnDemand 12,855 a 480,263 Covisint 198,200 a 406,310 DST Systems 24,910 3,009,626 Fair Isaac 11,685 1,550,132 FireEye 129,700 a 1,944,203 InterXion Holding 31,225 a 1,387,951 Jack Henry & Associates 48,380 5,138,440 MAXIMUS 22,205 1,378,486 MINDBODY, Cl. A 21,860 a 613,173 Monotype Imaging Holdings 190,290 3,720,169 Nuance Communications 165,550 a 3,064,330 Pegasystems 27,415 1,602,407 Seachange International 134,920 a 330,554 Silver Spring Networks 150,400 a 1,531,072 VASCO Data Security International 112,540 a 1,541,798 VeriFone Systems 42,660 a 780,251 Verint Systems 84,168 a 3,459,311 Technology Hardware & Equipment - 7.0% Anixter International 67,409 a 5,089,379 Badger Meter 112,850 4,423,720 Belden 100,515 7,136,565 Ciena 83,230 a 1,954,240 Cognex 30,360 2,778,244 Coherent 4,445 a 1,103,027 Diebold 29,400 777,630 Electronics For Imaging 76,320 a 3,619,094 II-VI 20,430 a 612,900 Infinera 221,220 a 2,150,258 Itron 23,330 a 1,578,275 Kimball Electronics 50,970 a 886,878 Littelfuse 46,274 7,494,074 Lumentum Holdings 10,515 a 599,881 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 95.3% (continued) Shares Value ($) Technology Hardware & Equipment - 7.0% (continued) Maxwell Technologies 107,600 a 623,004 Mercury Systems 92,890 a 3,694,235 Methode Electronics 15,400 618,310 OSI Systems 19,010 a 1,505,402 Quantum 40,503 a 343,870 Rogers 47,180 a 5,010,988 ShoreTel 84,600 a 490,680 Sonus Networks 125,300 a 845,775 Super Micro Computer 28,400 a 698,640 Unisys Corp 51,900 a 612,420 Viavi Solutions 103,700 a 1,164,551 Vishay Intertechnology 205,890 3,366,301 Telecommunication Services - .6% ARRIS International 102,380 a 2,870,735 CalAmp 28,700 a 542,430 Oclaro 82,500 a 732,600 Vonage Holdings 106,300 a 734,533 Transportation - 1.4% Air Transport Services Group 38,900 a 927,765 Allegiant Travel 5,000 685,000 Avis Budget Group 87,900 a 2,012,031 Danaos 113,801 a 159,321 Kirby 16,990 a 1,125,588 Landstar System 43,740 3,654,477 Ryder System 23,970 1,592,087 Spirit Airlines 30,380 a 1,613,178 YRC Worldwide 43,500 a 399,765 Utilities - 2.5% ALLETE 107,170 7,865,206 Atlantic Power 258,100 a 606,535 Black Hills 18,585 1,292,401 Dynegy 104,820 a 866,861 NorthWestern 10,100 625,796 Ormat Technologies 31,050 1,848,096 Portland General Electric 41,960 1,986,386 SJW Group 16,010 769,120 16 Common Stocks - 95.3% (continued) Shares Value ($) Utilities - 2.5% (continued) Spire 80,244 5,685,287 Total Common Stocks (cost $675,639,280) Preferred Stocks - .1% Utilities - .1% Dynergy (cost $828,168) 8,100 Master Limited Partnerships - .3% Materials - .3% Ciner Resources LP 71,020 1,917,540 CVR Partners LP 164,000 628,120 Total Master Limited Partnerships (cost $2,884,854) Total Investments (cost $679,352,302) 95.7% Cash and Receivables (Net) 4.3% Net Assets 100.0% ETF—Exchange-Traded Fund LP—Limited Partnership a Non-income producing security. b Investment in real estate investment trust. 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Capital Goods 13.1 Banks 13.1 Materials 7.2 Technology Hardware & Equipment 7.0 Software & Services 6.4 Commercial & Professional Services 5.5 Semiconductors & Semiconductor Equipment 4.8 Real Estate 4.2 Insurance 3.8 Health Care Equipment & Services 3.7 Diversified Financials 3.3 Energy 3.2 Pharmaceuticals, Biotechnology & Life Sciences 3.1 Utilities 2.6 Consumer Durables & Apparel 2.0 Consumer Services 1.8 Automobiles & Components 1.8 Retailing 1.7 Exchange-Traded Funds 1.7 Media 1.6 Food, Beverage & Tobacco 1.5 Transportation 1.4 Telecommunication Services .6 Household & Personal Products .3 Food & Staples Retailing .3 † Based on net assets. See notes to financial statements. 18 STATEMENT OF ASSETS AND LIABILITIES May 31, 2017 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 679,352,302 809,646,951 Cash 38,853,463 Receivable for investment securities sold 1,548,928 Dividends receivable 528,065 Receivable for shares of Common Stock subscribed 258,702 Prepaid expenses 36,374 850,872,483 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 666,208 Payable for investment securities purchased 3,869,959 Payable for shares of Common Stock redeemed 152,194 Accrued expenses 65,841 4,754,202 Net Assets ($) 846,118,281 Composition of Net Assets ($): Paid-in capital 689,595,617 Accumulated undistributed investment income—net 1,267,723 Accumulated net realized gain (loss) on investments 24,960,292 Accumulated net unrealized appreciation (depreciation) on investments 130,294,649 Net Assets ($) 846,118,281 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 981,599 101,270 18,236,509 826,798,903 Shares Outstanding 41,924 4,648 766,964 34,797,664 Net Asset Value Per Share ($) See notes to financial statements. 19 STATEMENT OF OPERATIONS Six Months Ended May 31, 2017 (Unaudited) Investment Income ($): Income: Cash dividends (net of $10,823 foreign taxes withheld at source): 5,541,787 Income from securities lending—Note 1(b) 67,361 Interest 16,966 Total Income 5,626,114 Expenses: Management fee—Note 3(a) 3,840,488 Custodian fees—Note 3(c) 52,224 Directors’ fees and expenses—Note 3(d) 41,360 Professional fees 36,958 Registration fees 33,314 Shareholder servicing costs—Note 3(c) 12,690 Loan commitment fees—Note 2 9,504 Prospectus and shareholders’ reports 5,926 Distribution fees—Note 3(b) 593 Miscellaneous 24,736 Total Expenses 4,057,793 Less—reduction in expenses due to undertaking—Note 3(a) (2,434) Less—reduction in fees due to earnings credits—Note 3(c) (52,319) Net Expenses 4,003,040 Investment Income—Net 1,623,074 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 35,928,802 Net unrealized appreciation (depreciation) on investments (8,858,555) Net Realized and Unrealized Gain (Loss) on Investments 27,070,247 Net Increase in Net Assets Resulting from Operations 28,693,321 See notes to financial statements. 20 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2017 (Unaudited) Year Ended November 30, 2016 Operations ($): Investment income—net 1,623,074 5,610,707 Net realized gain (loss) on investments 35,928,802 2,615,355 Net unrealized appreciation (depreciation) on investments (8,858,555) 73,045,996 Net Increase (Decrease) in Net Assets Resulting from Operations 28,693,321 81,272,058 Distributions to Shareholders from ($): Investment income—net: Class A (7,955) (10,849) Class C - (486) Class I (90,920) (163,839) Class Y (4,801,162) (6,023,956) Net realized gain on investments: Class A - (128,302) Class C - (11,442) Class I - (1,168,278) Class Y - (41,663,842) Total Distributions Capital Stock Transactions ($): Net proceeds from shares sold: Class A 248,064 1,024,818 Class C 80,924 83,761 Class I 28,472,325 8,264,635 Class Y 77,451,780 154,636,213 Distributions reinvested: Class A 7,904 138,319 Class C - 11,928 Class I 66,130 1,106,332 Class Y 1,003,913 22,051,492 Cost of shares redeemed: Class A (2,198,224) (591,197) Class C (129,509) (103,950) Class I (27,310,544) (13,564,082) Class Y (71,940,894) (182,484,555) Increase (Decrease) in Net Assets from Capital Stock Transactions 5,751,869 Total Increase (Decrease) in Net Assets 29,545,153 22,674,778 Net Assets ($): Beginning of Period 816,573,128 793,898,350 End of Period 846,118,281 816,573,128 Undistributed investment income—net 1,267,723 4,544,686 21 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended May 31, 2017 (Unaudited) Year Ended November 30, 2016 Capital Share Transactions (Shares): Class A a Shares sold 10,563 47,423 Shares issued for distributions reinvested 339 7,183 Shares redeemed (94,941) (30,854) Net Increase (Decrease) in Shares Outstanding 23,752 Class C Shares sold 3,686 4,187 Shares issued for distributions reinvested - 661 Shares redeemed (5,932) (5,383) Net Increase (Decrease) in Shares Outstanding Class I a Shares sold 1,201,767 405,648 Shares issued for distributions reinvested 2,792 56,690 Shares redeemed (1,151,117) (676,014) Net Increase (Decrease) in Shares Outstanding 53,442 Class Y a Shares sold 3,249,234 7,945,166 Shares issued for distributions reinvested 42,413 1,131,218 Shares redeemed (3,024,093) (9,034,721) Net Increase (Decrease) in Shares Outstanding 267,554 41,663 a During the period ended May 31, 2017, 12,660 Class A shares representing $292,138 were exchanged for 12,475 Class I shares, 2,341 Class A shares representing $54,700 were exchanged for 2,309 Class Y shares, 231,151 Class Y shares representing $5,531,593 were exchanged for 231,011 Class I shares and during the period ended November 30, 2016, 123,160 Class Y shares representing $2,483,907 were exchanged for 123,076 Class I shares. See notes to financial statements. 22 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended May 31, 2017 Year Ended November 30, Class A Shares (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 22.72 22.02 24.89 26.25 19.62 18.66 Investment Operations: Investment income—net a .01 .09 .07 .01 .06 .02 Net realized and unrealized gain (loss) on investments .75 2.02 (.02) .84 7.57 2.56 Total from Investment Operations .76 2.11 .05 .85 7.63 2.58 Distributions: Dividends from investment income—net (.07) (.11) (.00) b (.08) (.00) b - Dividends from net realized gain on investments - (1.30) (2.92) (2.13) (1.00) (1.62) Total Distributions (.07) (1.41) (2.92) (2.21) (1.00) (1.62) Net asset value, end of period 23.41 22.72 22.02 24.89 26.25 19.62 Total Return (%) c 3.37 d 10.72 .01 3.35 40.73 15.04 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.29 e 1.30 1.29 1.31 1.33 1.40 Ratio of net expenses to average net assets 1.27 e 1.30 1.29 1.30 1.30 1.36 Ratio of net investment income to average net assets .08 e .44 .31 .02 .25 .12 Portfolio Turnover Rate 43.79 d 66.57 65.39 104.22 68.30 74.74 Net Assets, end of period ($ x 1,000) 982 2,862 2,250 2,015 1,516 889 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 23 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2017 Year Ended November 30, Class C Shares (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 21.15 20.68 23.70 25.19 19.00 18.25 Investment Operations: Investment (loss)—net a (.07) (.07) (.09) (.20) (.10) (.12) Net realized and unrealized gain (loss) on investments .71 1.90 (.01) .84 7.29 2.49 Total from Investment Operations .64 1.83 (.10) .64 7.19 2.37 Distributions: Dividends from investment income—net - (.06) – Dividends from net realized gain on investments - (1.30) (2.92) (2.13) (1.00) (1.62) Total Distributions - (1.36) (2.92) (2.13) (1.00) (1.62) Net asset value, end of period 21.79 21.15 20.68 23.70 25.19 19.00 Total Return (%) b 3.03 c 9.94 (.72) 2.60 39.69 14.16 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.27 d 2.33 2.42 2.22 2.16 2.15 Ratio of net expenses to average net assets 2.04 d 2.05 2.04 2.05 2.06 2.12 Ratio of net investment (loss) to average net assets (.70) d (.39) (.47) (.83) (.48) (.64) Portfolio Turnover Rate 43.79 c 66.57 65.39 104.22 68.30 74.74 Net Assets, end of period ($ x 1,000) 101 146 154 55 231 165 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 24 Six Months Ended May 31, 2017 Year Ended November 30, Class I Shares (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 23.09 22.36 25.22 26.55 19.84 18.83 Investment Operations: Investment income—net a .04 .15 .14 .08 .14 .10 Net realized and unrealized gain (loss) on investments .78 2.06 (.03) .87 7.65 2.57 Total from Investment Operations .82 2.21 .11 .95 7.79 2.67 Distributions: Dividends from investment income—net (.13) (.18) (.05) (.15) (.08) (.04) Dividends from net realized gain on investments - (1.30) (2.92) (2.13) (1.00) (1.62) Total Distributions (.13) (1.48) (2.97) (2.28) (1.08) (1.66) Net asset value, end of period 23.78 23.09 22.36 25.22 26.55 19.84 Total Return (%) 3.56 b 11.09 .26 3.72 41.27 15.45 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.03 c .99 .97 .95 .95 .99 Ratio of net expenses to average net assets 1.00 c .99 .97 .95 .95 .99 Ratio of net investment income to average net assets .30 c .75 .62 .31 .60 .52 Portfolio Turnover Rate 43.79 b 66.57 65.39 104.22 68.30 74.74 Net Assets, end of period ($ x 1,000) 18,237 16,478 20,731 20,403 706,606 429,732 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 25 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2017 Year Ended November 30, Class Y Shares (Unaudited) 2016 2015 2014 2013 a Per Share Data ($): Net asset value, beginning of period 23.08 22.35 25.21 26.54 22.76 Investment Operations: Investment income—net b .05 .16 .15 .12 .02 Net realized and unrealized gain (loss) on investments .77 2.06 (.03) .83 3.76 Total from Investment Operations .82 2.22 .12 .95 3.78 Distributions: Dividends from investment income—net (.14) (.19) (.06) (.15) - Dividends from net realized gain on investments - (1.30) (2.92) (2.13) - Total Distributions (.14) (1.49) (2.98) (2.28) - Net asset value, end of period 23.76 23.08 22.35 25.21 26.54 Total Return (%) 3.55 c 11.13 .31 3.71 16.61 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .95 d .95 .95 .95 1.01 d Ratio of net expenses to average net assets .94 d .95 .95 .95 .99 d Ratio of net investment income to average net assets .388 d .79 .65 .45 .07 d Portfolio Turnover Rate 43.79 c 66.57 65.39 104.22 68.30 Net Assets, end of period ($ x 1,000) 826,799 797,087 770,763 747,120 1 a From July 1, 2013 (commencement of initial offering) to November 30, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 26 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Select Managers Small Cap Value Fund (the “fund”) is a separate non-diversified series of Strategic Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund’s investment objective is to seek capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. EACM Advisors LLC (“EACM”), a subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s portfolio allocation manager. Thompson, Siegel and Walmsley, LLC (“TS&W”), Walthausen & Co., LLC (“Walthausen”), Neuberger Berman Investment Advisers LLC (“Neuberger Berman”), Kayne Anderson Rudnick Investment Management, LLC (“Kayne”), Channing Capital Management, LLC (“Channing”) and Eastern Shore Capital Management (“Eastern Shore”) serve as the fund’s sub-investment advisers, each managing an allocated portion of the fund’s portfolio. Effective May 1, 2017, the Company’s Board of Directors (the “Board”) voted to terminate the fund’s sub-investment advisory agreement with Lombardia Capital Partners, LLC. Effective March 31, 2017, the fund authorized the issuance of Class T shares, but, as of the date of this report, the fund did not offer Class T shares for purchase. The fund’s authorized shares were increased from 400 million to 500 million and 100 million Class T shares were authorized. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C, Class I, Class T and Class Y. Class A and Class T shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. 28 Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 784,459,951 - - Equity Securities - Domestic Preferred Stocks † 507,425 - - Equity Securities - Foreign Common Stocks † 7,481,151 - - Exchange-Traded Funds 14,652,764 - - Master Limited Partnerships † 2,545,660 - - † See Statement of Investments for additional detailed categorizations. At May 31, 2017, there were no transfers between levels of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at 30 origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. During the period ended May 31, 2017, The Bank of New York Mellon earned $15,178 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended May 31, 2017 were as follows: Affiliated Investment Company Value 11/30/2016 ($) Purchases ($) Sales ($) Value 05/31/2017($) Net Assets (%) Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares 44,491,930 112,261,543 156,753,473 - - (d) Dividends and distributions to shareholders: Dividends and distributions are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2017, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended May 31, 2017, the fund did not incur any interest or penalties. Each tax year in the three-year period ended November 30, 2016 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses for an unlimited period. Furthermore, capital loss carryovers retain their character as either short-term or long-term capital losses. The fund has an unused capital loss carryover of $3,359,440 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to November 30, 2016. These short-term capital losses can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2016 was as follows: ordinary income $10,935,881 and long-term capital gains $38,235,113. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in an $810 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended May 31, 2017, the fund did not borrow under the Facilities. 32 NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .90% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from December 1, 2016 through March 31, 2018, for Class A, Class C and Class I shares and from April 1, 2017 through April 1, 2018 for Class Y shares, to waive receipt of its fees and/or assume the direct expenses of the fund, so that the expenses of none of the classes (excluding Rule 12b- 1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.05% of the value of the fund’s average daily net assets. Dreyfus had contractually agreed, from December 1, 2016 through March 31, 2017, for Class Y shares to waive receipt of its fees and/or assume the direct expenses of Class Y shares so that the expenses of Class Y shares (excluding taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) did not exceed .95% of the value of Class Y shares average daily net assets. The reduction in expenses, pursuant to the undertakings, amounted to $2,434 during the period ended May 31, 2017. Pursuant to a Portfolio Allocation Agreement between Dreyfus and EACM, Dreyfus pays EACM a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Pursuant to separate sub-investment advisory agreements between Dreyfus and TS&W, Walthausen, Neuberger Berman, Kayne, Channing and Eastern Shore, each serves as the fund’s sub-investment adviser responsible for the day-to-day management of a portion of the fund’s portfolio. Dreyfus pays each sub-investment adviser a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Dreyfus has obtained an exemptive order from the SEC (the “Order”), upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more sub-investment advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder approval. The Order also allows the fund to disclose the sub-investment advisory fee paid by Dreyfus to any unaffiliated sub-investment adviser in the aggregate with other unaffiliated sub-investment advisers in documents filed with the SEC and provided to shareholders. In addition, pursuant to the Order, it is not necessary to disclose the sub- 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) investment advisory fee payable by Dreyfus separately to a sub-investment adviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-investment adviser and recommend the hiring, termination, and replacement of any sub-investment adviser to the Board. During the period ended May 31, 2017, the Distributor retained $1 from commissions earned on sales of the fund’s Class A shares and $44 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended May 31, 2017, Class C shares were charged $593 pursuant to the Distribution Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended May 31, 2017 , Class A and Class C shares were charged $2,214 and $198, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended May 31, 2017, the fund was charged $2,160 for transfer agency services and $95 for cash management services. 34 These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were offset by earnings credits of $95. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended May 31, 2017, the fund was charged $52,224 pursuant to the custody agreement. These fees were offset by earnings credits of $52,224. During the period ended May 31, 2017, the fund was charged $12,740 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $656,499, Distribution Plan fees $65, Shareholder Services Plan fees $245, Chief Compliance Officer fees $10,617 and transfer agency fees $1,000, which are offset against an expense reimbursement currently in effect in the amount of $2,218. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended May 31, 2017, amounted to $357,672,599 and $357,065,406, respectively. At May 31, 2017, accumulated net unrealized appreciation on investments was $130,294,649, consisting of $159,324,258 gross unrealized appreciation and $29,029,609 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 35 NOTES 36 NOTES 37 For More Information Dreyfus Select Managers Small Cap Value Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Portfolio Allocation Manager EACM Advisors LLC 200 Connecticut Avenue Norwalk, CT 06854-1958 Sub-Investment Advisers Thompson, Siegel and Walmsley, LLC 6806 Paragon Place, Suite 300 Richmond, VA 23230 Walthausen & Co., LLC 9 Executive Park Drive, Suite B Clifton Park, NY 12065 Neuberger Berman Investment Advisers, LLC 605 Third Avenue New York, NY 10158 Kayne Anderson Rudnick Investment Management, LLC 1800 Avenue of the Stars, Second Floor Los Angeles, CA 90067 Channing Capital Management, LLC 10 South LaSalle Street Suite 2401 Chicago, IL 60633 Eastern Shore Capital Management 18 Sewall Street Marblehead, MA 01945 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: ClassA: DMVAX Class C: DMECX Class I: DMVIX Class Y: DMVYX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 6246SA0517 Dreyfus U.S. Equity Fund SEMIANNUAL REPORT May 31, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Financial Highlights 13 Notes to Financial Statements 17 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus U.S. Equity Fund The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this semiannual report for Dreyfus U.S. Equity Fund, covering the six-month period from December 1, 2016 through May 31, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks advanced solidly, but higher-quality bonds produced more mildly positive returns over the reporting period amid heightened market volatility stemming from various economic and political developments. Equity markets reached a series of new highs in the wake of the November 2016 election’s unexpected outcome as investors revised their expectations for U.S. fiscal, regulatory, and tax policies, and the rally continued in December. Generally strong economic data and better-than-expected corporate earnings continued to support stock prices over the first five months of 2017. In the bond market, yields of U.S. government securities moved higher and prices fell early in the reporting period in anticipation of higher short-term U.S. interest rates and more stimulative fiscal policies, but they recouped previous losses when political uncertainty caused some of those expectations to moderate. In contrast, lower rated corporate-backed bonds advanced steadily in a more business-friendly market environment. Some asset classes and industry groups seem likely to benefit from a changing economic and geopolitical landscape, while others probably will face challenges as conditions evolve. Consequently, selectivity may be key to investment success in the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation June 15, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period from December 1, 2016 through May 31, 2017, as provided by portfolio managers Charlie Macquaker, Roy Leckie, Jane Henderson, and Rodger Nisbet of Walter Scott & Partners Limited (Walter Scott), Sub-Investment Adviser Market and Fund Performance Overview For the six-month period ended May 31, 2017, Dreyfus U.S. Equity Fund’s Class A shares achieved a return of 11.93%, Class C shares returned 11.48%, Class I shares returned 12.11%, and Class Y shares returned 12.10%. 1 In comparison, the fund’s benchmark, the MSCI USA Index (the “Index”), achieved a return of 10.55% over the same period . 2 U.S. stocks gained ground amid expectations of greater economic growth and more business-friendly policies from a new presidential administration. Our security selection and sector allocation strategies enabled the fund to produce higher returns than its benchmark. The Fund’s Investment Approach The fund seeks long-term real returns by investing in stocks of companies that are located in the United States. When selecting stocks, Walter Scott seeks companies with fundamental strengths that indicate the potential for sustainable growth. The firm focuses on individual stock selection through extensive fundamental research. The investment process begins with the screening of reported company financials. Companies that meet certain broad absolute and trend criteria are candidates for more detailed financial analysis. The fund’s Research Team collectively reviews and selects those stocks that meet Walter Scott’s criteria and where the expected growth rate is combined with a reasonable valuation for the underlying equity. Market capitalization and sector allocations are results of, not part of, the investment process because the Research Team’s sole focus is on the analysis of and investment in individual companies. Improved Economic Outlook Bolstered U.S. Stocks U.S. stocks rallied strongly in the wake of the 2016 presidential election in anticipation of lower corporate taxes, reduced regulatory constraints on businesses, and increased infrastructure spending. The rally at the time was led by financial stocks, information technology companies, and many of the more economically sensitive companies in the industrials and materials sectors. In contrast, traditionally defensive consumer staples stocks and high-yielding equities in the telecommunication services, real estate, and utilities sectors generally lagged market averages. Equities continued to gain value over the first five months of 2017, with better-than-expected corporate earnings and encouraging economic data driving several broad U.S. market indices, including the Index, to record highs. While some disappointing macroeconomic data and concerns about the new administration’s ability to implement its business-friendly policies slowed the pace of the market’s advance in the spring, most broad market indices ended the reporting period with double-digit gains. Favorable Stock Picks Bolstered Fund Results The fund’s strong gains compared to the Index were driven, in part, by successful security selections in the health care sector. In fact, health care stocks comprised three of the fund’s top five holdings: U.S. medical devices maker C.R. Bard gained substantial value after receiving an acquisition offer from a global medical technology company; U.S. surgical systems producer Intuitive Surgical saw greater adoption of its minimally invasive technologies; and precision instruments supplier Mettler-Toledo International achieved higher profit margins in a strong 3 DISCUSSION OF FUND PERFORMANCE (continued) pricing environment. The fund also fared well in the information technology sector, where laser specialist IPG Photonics reported rapid earnings growth stemming from technological advances and lower costs. Meanwhile, software developer Adobe Systems continued to achieve higher earnings through a shift to cloud computing and a subscription-based sales model. In other areas, chemicals producer FMC advanced strongly when investors responded positively to its acquisition of agricultural assets from a competitor. Disappointments during the reporting period included several energy companies. Oil services providers Halliburton and Schlumberger were hurt by higher costs, lower oil prices, and relatively weak participation in domestic shale oil-and-gas projects. Despite generally sound business fundamentals, exploration-and-production company Occidental Petroleum also struggled with soft commodity prices. In the industrials sector, industrial supplies distributor W.W. Grainger gave back some of its post-election gains. Among consumer discretionary companies, retailer Tractor Supply encountered lower customer demand stemming from mild winter weather and sluggishness in local markets that tend to be sensitive to fluctuating energy prices. Energy producer EOG Resources also ranked among the greater detractors from the fund’s relative performance, as did lack of exposure to consumer electronics giant Apple. An Unwavering Focus on High-Quality Companies Our long-term investment approach steers clear of political and economic predictions in order to remain undistracted by the inevitable market volatility that accompanies near-term uncertainty. Rather, we look for individual companies across market sectors and national borders with common characteristics: strategically agile market leaders with the expected growth, margin structures, and financial resources to deliver potentially meaningful returns over the long term. As of the reporting period’s end, we believe our bottom-up investment process has identified an ample number of high-quality, fundamentally strong opportunities in the materials, health care, and information technology sectors, but we have found relatively few companies meeting our investment criteria in the financials sector and, to a lesser degree, in the consumer staples, utilities, and real estate sectors. June 15, 2017 Please note: the position in any security highlighted with italicized typeface was sold during the reporting period. Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures for the fund reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through April 1, 2018, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. Past performance is no guarantee of future results. 2 Source: Lipper Inc. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The MSCI USA Index is designed to measure the performance of the large- and mid-cap segments of the U.S. market. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus U.S. Equity Fund from December 1, 2016 to May 31, 2017. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2017 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2017 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of 1.15% for Class A, 1.90% for Class C, .83% for Class I and .80% for Class Y, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS May 31, 2017 (Unaudited) Common Stocks - 99.0% Shares Value ($) Capital Goods - 8.8% Donaldson 114,900 a 5,510,604 Emerson Electric 186,900 11,049,528 Fastenal 214,200 9,247,014 Flowserve 210,500 a 10,209,250 Toro 139,200 9,533,808 Consumer Durables & Apparel - 1.8% NIKE, Cl. B 178,900 Consumer Services - 4.0% McDonald's 65,700 9,913,473 Starbucks 167,300 10,641,953 Energy - 7.7% EOG Resources 122,720 11,082,843 Halliburton 103,800 4,690,722 Occidental Petroleum 150,300 8,857,179 Pioneer Natural Resources 28,700 4,788,882 Schlumberger 147,150 10,240,169 Health Care Equipment & Services - 12.0% Cerner 166,200 b 10,861,170 Edwards Lifesciences 54,300 b 6,248,301 Henry Schein 29,900 b 5,500,703 Intuitive Surgical 14,000 b 12,805,520 ResMed 107,100 a 7,614,810 Stryker 75,400 10,779,184 Varian Medical Systems 85,600 a,b 8,476,112 Household & Personal Products - 5.1% Colgate-Palmolive 146,500 11,186,740 Estee Lauder, Cl. A 163,300 15,373,062 Materials - 11.8% Ecolab 88,100 11,703,204 FMC 177,800 13,400,786 International Flavors & Fragrances 75,900 10,465,851 Monsanto 113,500 13,327,170 6 Common Stocks - 99.0% (continued) Shares Value ($) Materials - 11.8% (continued) Praxair 90,300 11,945,787 Media - 2.6% Walt Disney 124,000 Pharmaceuticals, Biotechnology & Life Sciences - 9.4% Biogen 37,300 b 9,241,821 Celgene 89,100 b 10,193,931 Gilead Sciences 106,300 6,897,807 Johnson & Johnson 88,400 11,337,300 Mettler-Toledo International 19,200 b 11,189,952 Retailing - 4.4% O'Reilly Automotive 19,400 b 4,696,352 The TJX Companies 131,500 9,890,115 Tractor Supply 146,300 8,068,445 Software & Services - 20.3% Adobe Systems 74,700 b 10,596,942 Alphabet, Cl. C 16,306 b 15,733,007 Automatic Data Processing 94,900 9,714,913 Cognizant Technology Solutions, Cl. A 176,400 11,802,924 Jack Henry & Associates 90,400 9,601,384 Manhattan Associates 109,900 b 5,147,716 Mastercard, Cl. A 81,800 10,051,584 Microsoft 147,200 10,280,448 Oracle 273,400 12,409,626 Paychex 159,000 9,417,570 Technology Hardware & Equipment - 9.3% Amphenol, Cl. A 125,500 9,362,300 Cisco Systems 368,500 11,618,805 IPG Photonics 108,100 a,b 15,030,224 TE Connectivity 152,000 11,985,200 Transportation - 1.8% Expeditors International of Washington 173,300 a Total Common Stocks (cost $328,982,327) 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment - 1.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $5,795,922) 5,795,922 c Investment of Cash Collateral for Securities Loaned - .0% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $38,971) 38,971 c Total Investments (cost $334,817,220) 100.1% Liabilities, Less Cash and Receivables (.1%) Net Assets 100.0% a Security, or portion thereof, on loan. At May 31, 2017, the value of the fund’s securities on loan was $25,643,330 and the value of the collateral held by the fund was $26,018,286, consisting of cash collateral of $38,971 and U.S. Government & Agency securities valued at $25,979,315. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Software & Services 20.3 Health Care Equipment & Services 12.0 Materials 11.8 Pharmaceuticals, Biotechnology & Life Sciences 9.4 Technology Hardware & Equipment 9.3 Capital Goods 8.8 Energy 7.7 Household & Personal Products 5.1 Retailing 4.4 Consumer Services 4.0 Media 2.6 Consumer Durables & Apparel 1.8 Transportation 1.8 Money Market Investments 1.1 † Based on net assets. See notes to financial statements. 8 STATEMENT OF ASSETS AND LIABILITIES May 31, 2017 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $25,643,330)—Note 1(b): Unaffiliated issuers 328,982,327 511,837,416 Affiliated issuers 5,834,893 5,834,893 Cash 139,670 Dividends and securities lending income receivable 635,092 Receivable for shares of Common Stock subscribed 150,811 Prepaid expenses 46,849 518,644,731 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 348,192 Payable for shares of Common Stock redeemed 802,051 Liability for securities on loan—Note 1(b) 38,971 Accrued expenses 45,040 1,234,254 Net Assets ($) 517,410,477 Composition of Net Assets ($): Paid-in capital 299,423,043 Accumulated undistributed investment income—net 1,705,223 Accumulated net realized gain (loss) on investments 33,427,122 Accumulated net unrealized appreciation (depreciation) on investments 182,855,089 Net Assets ($) 517,410,477 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 929,139 198,636 17,366,363 498,916,339 Shares Outstanding 49,398 11,139 919,896 26,435,256 Net Asset Value Per Share ($) See notes to financial statements. 9 STATEMENT OF OPERATIONS Six Months Ended May 31, 2017 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 3,719,238 Affiliated issuers 23,724 Income from securities lending—Note 1(b) 13,325 Total Income 3,756,287 Expenses: Management fee—Note 3(a) 1,885,269 Professional fees 30,721 Registration fees 30,209 Directors’ fees and expenses—Note 3(d) 26,171 Custodian fees—Note 3(c) 12,482 Shareholder servicing costs—Note 3(c) 5,964 Loan commitment fees—Note 2 5,510 Prospectus and shareholders’ reports 5,142 Distribution fees—Note 3(b) 870 Miscellaneous 13,031 Total Expenses 2,015,369 Less—reduction in expenses due to undertaking—Note 3(a) (460) Less—reduction in fees due to earnings credits—Note 3(c) (110) Net Expenses 2,014,799 Investment Income—Net 1,741,488 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 33,433,537 Net unrealized appreciation (depreciation) on investments 22,265,741 Net Realized and Unrealized Gain (Loss) on Investments 55,699,278 Net Increase in Net Assets Resulting from Operations 57,440,766 See notes to financial statements. 10 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2017 (Unaudited) Year Ended November 30, 2016 Operations ($): Investment income—net 1,741,488 4,067,617 Net realized gain (loss) on investments 33,433,537 37,680,493 Net unrealized appreciation (depreciation) on investments 22,265,741 (3,553,952) Net Increase (Decrease) in Net Assets Resulting from Operations 57,440,766 38,194,158 Distributions to Shareholders from ($): Investment income—net: Class A (9,256) (7,798) Class I (123,718) (220,904) Class Y (3,968,104) (4,980,997) Net realized gain on investments: Class A (130,194) (190,342) Class C (21,301) (47,751) Class I (1,188,426) (3,049,661) Class Y (36,342,626) (67,524,458) Total Distributions Capital Stock Transactions ($): Net proceeds from shares sold: Class A 34,871 697,049 Class C 2,957 26,944 Class I 5,075,738 13,494,241 Class Y 28,817,605 80,700,160 Distributions reinvested: Class A 133,209 185,889 Class C 18,344 42,964 Class I 1,099,360 2,875,955 Class Y 21,766,739 40,176,663 Cost of shares redeemed: Class A (1,011,727) (450,852) Class C (93,223) (121,998) Class I (6,249,249) (28,404,074) Class Y (52,750,874) (144,698,613) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets 12,500,891 Net Assets ($): Beginning of Period 504,909,586 578,213,011 End of Period 517,410,477 504,909,586 Undistributed investment income—net 1,705,223 4,064,813 11 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended May 31, 2017 (Unaudited) Year Ended November 30, 2016 Capital Share Transactions (Shares): Class A a Shares sold 1,992 39,493 Shares issued for distributions reinvested 7,864 11,246 Shares redeemed (57,505) (26,979) Net Increase (Decrease) in Shares Outstanding 23,760 Class C Shares sold 183 1,634 Shares issued for distributions reinvested 1,138 2,716 Shares redeemed (5,506) (7,409) Net Increase (Decrease) in Shares Outstanding Class I a Shares sold 282,888 785,247 Shares issued for distributions reinvested 64,706 173,669 Shares redeemed (343,497) (1,585,202) Net Increase (Decrease) in Shares Outstanding 4,097 Class Y a Shares sold 1,601,587 4,703,752 Shares issued for distributions reinvested 1,281,905 2,427,593 Shares redeemed (2,906,400) (8,128,733) Net Increase (Decrease) in Shares Outstanding a During the period ended May 31, 2017, 3,016 Class A shares representing $55,003 were exchanged for 3,006 Class I shares, 211,301 Class Y shares representing $3,802,964 were exchanged for 211,235 Class I shares and during the period ended November 30, 2016, 130,448 Class Y shares representing $2,279,496 were exchanged for 130,526 Class I shares. See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended May 31, 2017 Year Ended November 30, Class A Shares (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 18.29 19.77 20.70 19.67 15.45 14.20 Investment Operations: Investment income—net a .03 .08 .08 .10 .08 .08 Net realized and unrealized gain (loss) on investments 1.99 1.18 .01 b 1.08 4.25 1.17 Total from Investment Operations 2.02 1.26 .09 1.18 4.33 1.25 Distributions: Dividends from investment income—net (.10) (.11) (.08) (.07) (.11) - Dividends from net realized gain on investments (1.40) (2.63) (.94) (.08) - - Total Distributions (1.50) (2.74) (1.02) (.15) (.11) - Net asset value, end of period 18.81 18.29 19.77 20.70 19.67 15.45 Total Return (%) c 11.93 d 7.85 .50 6.02 28.20 8.80 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.18 e 1.17 1.16 1.16 1.15 1.22 Ratio of net expenses to average net assets 1.15 e 1.15 1.14 1.14 1.14 1.22 Ratio of net investment income to average net assets .36 e .46 .41 .48 .48 .57 Portfolio Turnover Rate 7.74 d 5.31 13.81 12.14 7.13 5.73 Net Assets, end of period ($ x 1,000) 929 1,775 1,449 2,071 2,446 1,810 a Based on average shares outstanding. b In addition to net realized and unrealized losses on investments, this amount includes an increase in net asset value per share resulting from the timing of issuances and redemptions of shares in relation to fluctuating market values for the fund’s investments. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 13 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2017 Year Ended November 30, Class C Shares (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 17.38 18.94 19.93 19.04 14.97 13.88 Investment Operations: Investment (loss)—net a (.03) (.05) (.07) (.05) (.06) (.05) Net realized and unrealized gain (loss) on investments 1.88 1.12 .02 b 1.03 4.13 1.14 Total from Investment Operations 1.85 1.07 (.05) .98 4.07 1.09 Distributions: Dividends from investment income—net - - - (.01) - - Dividends from net realized gain on investments (1.40) (2.63) (.94) (.08) - - Total Distributions (1.40) (2.63) (.94) (.09) - - Net asset value, end of period 17.83 17.38 18.94 19.93 19.04 14.97 Total Return (%) c 11.48 d 7.03 (.29) 5.23 27.19 7.85 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.16 e 2.11 2.04 1.94 2.02 2.08 Ratio of net expenses to average net assets 1.90 e 1.90 1.90 1.88 1.93 2.08 Ratio of net investment (loss) to average net assets (.40) e (.29) (.35) (.26) (.34) (.33) Portfolio Turnover Rate 7.74 d 5.31 13.81 12.14 7.13 5.73 Net Assets, end of period ($ x 1,000) 199 266 348 522 1,016 278 a Based on average shares outstanding. b In addition to net realized and unrealized losses on investments, this amount includes an increase in net asset value per share resulting from the timing of issuances and redemptions of shares in relation to fluctuating market values for the fund’s investments. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 14 Six Months Ended May 31, 2017 Year Ended November 30, Class I Shares (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 18.37 19.88 20.82 19.77 15.51 14.27 Investment Operations: Investment income—net a .06 .14 .15 .16 .14 .14 Net realized and unrealized gain (loss) on investments 2.00 1.17 .02 b 1.09 4.27 1.17 Total from Investment Operations 2.06 1.31 .17 1.25 4.41 1.31 Distributions: Dividends from investment income—net (.15) (.19) (.17) (.12) (.15) (.07) Dividends from net realized gain on investments (1.40) (2.63) (.94) (.08) - - Total Distributions (1.55) (2.82) (1.11) (.20) (.15) (.07) Net asset value, end of period 18.88 18.37 19.88 20.82 19.77 15.51 Total Return (%) 12.11 c 8.15 .88 6.37 28.75 9.23 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .83 d .83 .80 .78 .79 .80 Ratio of net expenses to average net assets .83 d .83 .80 .78 .79 .80 Ratio of net investment income to average net assets .66 d .80 .75 .77 .81 .95 Portfolio Turnover Rate 7.74 c 5.31 13.81 12.14 7.13 5.73 Net Assets, end of period ($ x 1,000) 17,366 16,824 30,654 34,278 817,867 535,019 a Based on average shares outstanding. b In addition to net realized and unrealized losses on investments, this amount includes an increase in net asset value per share resulting from the timing of issuances and redemptions of shares in relation to fluctuating market values for the fund’s investments. c Not annualized. d Annualized. See notes to financial statements. 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2017 Year Ended November 30, Class Y Shares (Unaudited) 2016 2015 2014 2013 a Per Share Data ($): Net asset value, beginning of period 18.37 19.88 20.82 19.76 17.41 Investment Operations: Investment income—net b .06 .14 .15 .20 .06 Net realized and unrealized gain (loss) on investments 1.99 1.17 .02 c 1.06 2.29 Total from Investment Operations 2.05 1.31 .17 1.26 2.35 Distributions: Dividends from investment income—net (.15) (.19) (.17) (.12) - Dividends from net realized gain on investments (1.40) (2.63) (.94) (.08) - Total Distributions (1.55) (2.82) (1.11) (.20) - Net asset value, end of period 18.87 18.37 19.88 20.82 19.76 Total Return (%) 12.10 d 8.18 .89 6.43 13.50 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .80 e .80 .79 .79 .76 e Ratio of net expenses to average net assets .80 e .80 .79 .79 .76 e Ratio of net investment income to average net assets .70 e .81 .76 1.03 .78 e Portfolio Turnover Rate 7.74 d 5.31 13.81 12.14 7.13 Net Assets, end of period ($ x 1,000) 498,916 486,044 545,762 749,348 1 a From July 1, 2013 (commencement of initial offering) to November 30, 2013. b Based on average shares outstanding. c In addition to net realized and unrealized losses on investments, this amount includes an increase in net asset value per share resulting from the timing of issuances and redemptions of shares in relation to fluctuating market values for the fund’s investments. d Not annualized. e Annualized. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus U.S. Equity Fund (the “fund”) is a separate diversified series of Strategic Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund’s investment objective is to seek long-term total return. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Walter Scott & Partners Limited (“Walter Scott”), a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. Effective June 5, 2017, the fund reopened to new investors. Effective March 31, 2017, the fund authorized the issuance of Class T shares, but, as of the date of this report, the fund did not offer Class T shares for purchase. The fund’s authorized shares were increased from 400 million to 500 million and 100 million Class T shares were authorized. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C, Class I, Class T and Class Y. Class A and Class T shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 18 Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 511,837,416 - - Registered Investment Companies 5,834,893 - - † See Statement of Investments for additional detailed categorizations. At May 31, 2017, there were no transfers between levels of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. During the period ended May 31, 2017, The Bank of New York Mellon earned $2,968 from lending portfolio securities, pursuant to the securities lending agreement. 20 (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended May 31, 2017 were as follows: Affiliated Investment Company Value 11/30/2016 ($) Purchases ($) Sales ($) Value 5/31/2017($) Net Assets (%) Dreyfus Institutional Preferred Government Plus Money Market Fund 10,509,444 45,667,396 50,380,918 5,795,922 1.1 Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares 15,847,098 49,627,797 65,435,924 38,971 .0 Total (d) Dividends and distributions to shareholders: Dividends and distributions are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2017, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended May 31, 2017, the fund did not incur any interest or penalties. 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Each tax year in the three-year period ended November 30, 2016 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2016 was as follows: ordinary income $7,389,529 and long-term capital gains $68,632,382. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in an $810 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended May 31, 2017, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from December 1, 2016 through March 31, 2018, to waive receipt of its fees and/or assume the direct expenses of the fund, so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .90% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $460 during the period ended May 31, 2017. Pursuant to a sub-investment advisory agreement between Dreyfus and Walter Scott, Dreyfus pays Walter Scott a monthly fee at an annual percentage of the value of the fund’s average daily net assets. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the 22 period ended May 31, 2017, Class C shares were charged $870 pursuant to the Distribution Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended May 31, 2017 , Class A and Class C shares were charged $1,513 and $290, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended May 31, 2017, the fund was charged $1,818 for transfer agency services and $80 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $78. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended May 31, 2017, the fund was charged $12,482 pursuant to the custody agreement. These fees were partially offset by earnings credits of $32. During the period ended May 31, 2017, the fund was charged $5,791 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $327,149, Distribution Plan fees $133, Shareholder Services Plan fees $241, 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) custodian fees $15,125, Chief Compliance Officer fees $4,826 and transfer agency fees $788, which are offset against an expense reimbursement currently in effect in the amount of $70. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended May 31, 2017, amounted to $38,335,491 and $77,632,913, respectively. At May 31, 2017, accumulated net unrealized appreciation on investments was $182,855,089, consisting of $198,077,131 gross unrealized appreciation and $15,222,042 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 24 NOTES 25 For More Information Dreyfus U.S. Equity Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Sub-Investment Adviser Walter Scott & Partners Limited (Walter Scott) One Charlotte Square Edinburgh, Scotland, UK Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent &
